EXHIBIT 99.3 Investor Relations Supplemental Schedules Investor Relations Supplemental Schedules Summary ($ Millions) 3Q 2010 3Q 2009 Reported Net Income EPS - Diluted Core Results EPS - Diluted Total Worldwide Sales Volumes (mboe/day) Total Worldwide Crude Oil Realizations ($/BBL) Domestic Natural Gas Realizations ($/MCF) Wtd. Average Basic Shares O/S (mm) Wtd. Average Diluted Shares O/S (mm) YTD 2010 YTD 2009 Reported Net Income EPS - Diluted Core Results EPS - Diluted Total Worldwide Sales Volumes (mboe/day) Total Worldwide Crude Oil Realizations ($/BBL) Domestic Natural Gas Realizations ($/MCF) Wtd. Average Basic Shares O/S (mm) Wtd. Average Diluted Shares O/S (mm) Shares Outstanding (mm) Cash Flow from Operations $ $ 1 Investor Relations Supplemental Schedules OCCIDENTAL PETROLEUM 2010 Third Quarter Net Income (Loss) ($ millions) Reported Core Income Significant Items Affecting Income Results Oil & Gas $ $ Chemical Midstream, marketing and other Corporate Interest expense, net ) ) Other ) ) Taxes ) ) Income from continuing operations - Discontinued operations, net of tax (5 ) 5 Discontinued operations, net - Net Income $ $ 5 $ Basic Earnings Per Common Share Income from continuing operations $ Discontinued operations, net ) Net Income $ $ Diluted Earnings Per Common Share Income from continuing operations $ Discontinued operations, net ) Net Income $ $ 2 Investor Relations Supplemental Schedules OCCIDENTAL PETROLEUM 2009 Third Quarter Net Income (Loss) ($ millions) Reported Core Income Significant Items Affecting Income Results Oil & Gas $ $ Chemical 72 72 Midstream, marketing and other 77 77 Corporate Interest expense, net ) ) Other ) ) Taxes ) ) Income from continuing operations - Discontinued operations, net of tax (2 ) 2 Discontinued operations, net - Net Income $ $ 2 $ Basic Earnings Per Common Share Income from continuing operations $ Discontinued operations, net - Net Income $ $ Diluted Earnings Per Common Share Income from continuing operations $ Discontinued operations, net - Net Income $ $ 3 Investor Relations Supplemental Schedules OCCIDENTAL PETROLEUM 2010 First Nine Months Net Income (Loss) ($ millions) Reported Core Income Significant Items Affecting Income Results Oil & Gas $ $ Chemical Midstream, marketing and other Corporate Interest expense, net ) ) Other ) ) Taxes ) ) Income from continuing operations - Discontinued operations, net of tax ) 18 Discontinued operations, net - Net Income $ $ 18 $ Basic Earnings Per Common Share Income from continuing operations $ Discontinued operations, net ) Net Income $ $ Diluted Earnings Per Common Share Income from continuing operations $ Discontinued operations, net ) Net Income $ $ 4 Investor Relations Supplemental Schedules OCCIDENTAL PETROLEUM 2009 First Nine Months Net Income (Loss) ($ millions) Reported Core Income Significant Items Affecting Income Results Oil & Gas $ $ 8 Rig contract terminations $ Chemical Midstream, marketing and other Corporate Interest expense, net ) ) Other ) 40 Severance ) 15 Railcar leases Taxes ) ) Tax effect of adjustments ) Income from continuing operations 41 Discontinued operations, net of tax (7 ) 7 Discontinued operations, net - Net Income $ $ 48 $ Basic Earnings Per Common Share Income from continuing operations $ Discontinued operations, net ) Net Income $ $ Diluted Earnings Per Common Share Income from continuing operations $ Discontinued operations, net ) Net Income $ $ 5 Investor Relations Supplemental Schedules OCCIDENTAL PETROLEUM Items Affecting Comparability of Core Results Between Periods The item(s) below are included in core results and are shown in this table because they affect the comparability between periods. Pre-tax Income / (Expense) Third Quarter Nine Months Foreign Exchange Gains & (Losses) * 2 (3 ) 1 28 *Amounts shown after-tax 6 Investor Relations Supplemental Schedules OCCIDENTAL PETROLEUM Worldwide Effective Tax Rate QUARTERLY YEAR-TO-DATE REPORTED INCOME QTR 3 QTR 2 QTR 3 9 Months 9 Months Oil & Gas Chemicals 72 Midstream, marketing and other 13 77 Corporate & other ) Pre-tax income Income tax expense Federal and state Foreign Total Income from continuing operations Worldwide effective tax rate 41% 43% 37% 41% 39% CORE RESULTS QTR 3 QTR 2 QTR 3 9 Months 9 Months Oil & Gas Chemicals 72 Midstream, marketing and other 13 77 Corporate & other ) Pre-tax income Income tax expense Federal and state Foreign Total Core results Worldwide effective tax rate 41% 43% 37% 41% 38% 7 Investor Relations Supplemental Schedules OCCIDENTAL PETROLEUM 2010 Third Quarter Net Income (Loss) Reported Income Comparison Third Second Quarter Quarter B / (W) Oil & Gas $ $ $ ) Chemical 81 Midstream, marketing and other 13 Corporate Interest expense, net ) ) 3 Other ) ) 17 Taxes ) ) ) Income from continuing operations Discontinued operations, net (5 ) (6 ) 1 Net Income $ $ $ Earnings Per Common Share Basic $ $ $ Diluted $ $ $ Worldwide Effective Tax Rate 41% 43% 2% OCCIDENTAL PETROLEUM 2010 Third Quarter Net Income (Loss) Core Results Comparison Third Second Quarter Quarter B / (W) Oil & Gas $ $ $ ) Chemical 81 Midstream, marketing and other 13 Corporate Interest expense, net ) ) 3 Other ) ) 17 Taxes ) ) ) Core Results $ $ $ Core Results Per Common Share Basic $ $ $ Diluted $ $ $ Worldwide Effective Tax Rate 41% 43% 2% 8 Investor Relations Supplemental Schedules 9 Investor Relations Supplemental Schedules OCCIDENTAL PETROLEUM 2010 Third Quarter Net Income (Loss) Reported Income Comparison Third Third Quarter Quarter B / (W) Oil & Gas $ $ $ Chemical 72 Midstream, marketing and other 77 86 Corporate Interest expense, net ) ) 14 Other ) ) 36 Taxes ) ) ) Income from continuing operations Discontinued operations, net (5 ) (2 ) (3 ) Net Income $ $ $ Earnings Per Common Share Basic $ $ $ Diluted $ $ $ Worldwide Effective Tax Rate 41% 37% -4% OCCIDENTAL PETROLEUM 2010 Third Quarter Net Income (Loss) Core Results Comparison Third Third Quarter Quarter B / (W) Oil & Gas $ $ $ Chemical 72 Midstream, marketing and other 77 86 Corporate Interest expense, net ) ) 14 Other ) ) 36 Taxes ) ) ) Core Results $ $ $ Core Results Per Common Share Basic $ $ $ Diluted $ $ $ Worldwide Effective Tax Rate 41% 37% -4% 10 Investor Relations Supplemental Schedules 11 Investor Relations Supplemental Schedules OCCIDENTAL PETROLEUM SUMMARY OF OPERATING STATISTICS Third Quarter Nine Months NET SALES VOLUMES PER DAY: United States Crude Oil and Liquids (MBBL) California 92 92 92 93 Permian Midcontinent Gas 18 15 18 14 Total Natural Gas (MMCF) California Permian Midcontinent Gas Total Latin America Crude Oil (MBBL) Argentina 30 30 34 37 Colombia 36 39 32 40 Total 66 69 66 77 Natural Gas (MMCF) Argentina 35 27 33 30 Bolivia 19 18 15 17 Total 54 45 48 47 Middle East / North Africa Crude Oil and Liquids (MBBL) Bahrain 3 - 3 - Dolphin 25 26 24 26 Libya 12 9 13 10 Oman 66 50 60 48 Qatar 79 77 77 78 Yemen 30 34 32 36 Total Natural Gas (MMCF) Bahrain - - Dolphin Oman 47 48 49 50 Total Barrels of Oil Equivalent (MBOE) 12 Investor Relations Supplemental Schedules OCCIDENTAL PETROLEUM SUMMARY OF OPERATING STATISTICS Third Quarter Nine Months NET PRODUCTION PER DAY: United States Crude Oil and Liquids (MBBL) Natural Gas (MMCF) Latin America Crude Oil (MBBL) Argentina 39 31 37 36 Colombia 33 38 33 40 Total 72 69 70 76 Natural Gas (MMCF) 54 45 48 47 Middle East / North Africa Crude Oil and Liquids (MBBL) Bahrain 3 - 3 - Dolphin 25 26 24 26 Libya 12 10 14 11 Oman 63 51 60 48 Qatar 78 79 77 79 Yemen 30 34 32 36 Total Natural Gas (MMCF) Barrels of Oil Equivalent (MBOE) 13 Investor Relations Supplemental Schedules OCCIDENTAL PETROLEUM SUMMARY OF OPERATING STATISTICS Third Quarter Nine Months OIL & GAS: PRICES United States Crude Oil ($/BBL) Natural gas ($/MCF) Latin America Crude Oil ($/BBL) Natural Gas ($/MCF) Middle East / North Africa Crude Oil ($/BBL) Total Worldwide Crude Oil ($/BBL) Natural Gas ($/MCF) Third Quarter Nine Months Exploration Expense United States $ 63 $ 45 $ $ Latin America - 4 5 14 Middle East / North Africa 20 7 72 47 TOTAL REPORTED $ 83 $ 56 $ $ 14 Investor Relations Supplemental Schedules OCCIDENTAL PETROLEUM SUMMARY OF OPERATING STATISTICS Third Quarter Nine Months Capital Expenditures ($MM) Oil & Gas California $ Permian 57 Midcontinent Gas 52 9 77 Latin America 93 Middle East/ North Africa Exploration 46 18 95 Chemicals 50 43 Midstream, marketing and other Corporate 13 9 30 34 TOTAL $ Depreciation, Depletion & Third Quarter Nine Months Amortization of Assets ($MM) Oil & Gas Domestic $ Latin America 99 Middle East/ North Africa Chemicals 81 78 Midstream, marketing and other 32 30 79 Corporate 6 5 16 15 TOTAL $ 15 Investor Relations Supplemental Schedules OCCIDENTAL PETROLEUM CORPORATE ($ millions) 30-Sep-10 31-Dec-09 CAPITALIZATION Long-Term Debt (including current maturities) $ $ Others - 25 Total Debt $ $ EQUITY $ $ Total Debt To Total Capitalization 7% 9% 16
